  AO   9l (Rev 08/09)   Crimanal Complaint



                                             UNrrpn Srarps DrsrRrcr Counr
                                                                        for the
                                                                  Distdct of Alaska

                    United States of America                               )
                                                                           )
                                                                           )      Case   No. 3:21-mj-00083-MMS
                             Julissa Carter                                )
                                                                           )
                                                                           )
                                oefendanll


                                                           CRIMINAL COMPLAINT

            I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
  On or about the date(s)        of             February 't6-17 .2021             in the countv   of                              in the

                            District   of           Alaska             , the defendant(s) violated:

             Code Section                                                             Wense Description
   18 U.S.c. S 7s2(a)                                 lnstigating or Assisting an Escape

   18 U.S.C. SS 3146(aX2) and 2                       Failure to Appear




             This criminal complaint is based on these facts:


   See Attached Affidavit of FBI Special Agent Jolene Goeden




             d   Continued on the attached sheet.




                                                                                                       Complainant's s ignature

                                                                                           JOLENE GOEDEN Soecial Aqent, FBI
Sworn telephonically and signed digitally.                                                         Prinlecl hane and lille


  Xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
   Swom to before me and signed in my presence.


   Date:      Feb 17, 2021
                                                                                                          Judge's signalure


   Citv and state:                           Anchoraq e, Alaska                        MATTHEW M. SCoBLE, U.S. Mas istrate Judqe
                                                                                                        Prinled afie and title




                        Case 3:21-mj-00083-MMS Document 1 Filed 02/18/21 Page 1 of 1
